Citation Nr: 0308184	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for residuals of 
degenerative joint disease and pes anserinus bursitis, right 
knee.  


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the right knee and residuals of a left knee 
injury.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided a statement of the case 
(SOC).  In September 2000 the veteran perfected his appeal 
and the issues were properly certified to the Board.  

In May 2002 the Board remanded the issues to the RO to afford 
the veteran an opportunity to present for a Travel Board 
hearing as he requested in his September 2000 substantive 
appeal.  Accordingly, the veteran was scheduled and presented 
for a Travel Board hearing before the undersigned Veteran's 
Law Judge (VLJ) in December 2002; a transcript of such is of 
record.  

The Board notes that during his Travel Board hearing the 
veteran withdrew his appeal of entitlement to service 
connection for a left knee injury.  Therefore, that issue 
will not be discussed herein.  38 U.S.C.A. §§ 7105 (b)(2), 
(d)(3) (West 2002); 38 C.F.R. § 20.204(b), (c) (2002).  


FINDING OF FACT

The competent and probative evidence of record is against a 
finding that the veteran has current diagnoses of 
degenerative joint disease and pes anserinus bursitis, right 
knee, which are due to any incident or event of active 
military service.  




CONCLUSION OF LAW

The veteran has no current diagnoses of degenerative joint 
disease and pes anserinus bursitis that were either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate a 1/2 inch scar on the 
veteran's left patella at induction.  The veteran reported a 
history of swollen and painful joints.  He also reported 
"trick" or locked knee.  In November 1966 the veteran 
reported to sick call with complaints of water on his knee; 
however, physical examination was negative and the veteran 
was returned to duty.  The veteran's separation examination 
was negative for any complaint, treatment or diagnosis of any 
knee condition.  

In September 1998 the veteran reported a 30-year history of 
right knee effusion, pain, instability, and popping.  
Physical examination revealed no evidence of effusion or 
instability.  The examiner noted that there was mild 
patellofemoral crepitant.  The veteran was diagnosed with 
right degenerative joint disease.  X-rays of the veteran's 
right knee revealed normal alignment and mineralization.  
There was no joint effusion noted.  The impression was of a 
normal right knee.  

The veteran presented for treatment at a VA outpatient 
facility in April 1999 with complaints of right knee pain.  
Physical examination revealed no swelling, locking, catching, 
or effusion.  The veteran had range of motion from 0 to 130 
degrees with pain on extreme flexion.  The examiner noted 
patellofemoral crepitus and pain.  The veteran was diagnosed 
with degenerative joint disease with patellofemoral pain.  

Outpatient treatment records from May 1999 indicate continued 
complaints of right knee swelling.  The examiner noted that 
the veteran limped.  The veteran continued to be diagnosed 
with degenerative joint disease.  

Dr. C.W. noted in June 1999 that the veteran reported a two-
year history of right knee pain for which he had been 
receiving treatment at the VA.  The veteran continued to 
complain of right knee pain.  The examiner noted that the 
veteran ambulated with a cane in his left hand.  The veteran 
presented for magnetic resonance imaging (MRI) in November 
1999, which indicated osteochondral defect, medial femoral 
condyle and focal bony edema at apex of patella.  Physical 
examination revealed full range of motion.  The veteran was 
diagnosed with chondromalacia patella and right medial 
femoral condyle osteochondral defect.  X-rays of the 
veteran's right knee in December 1999 were normal with no 
bony or soft tissue abnormality seen.  

C.P., Family Nurse Practitioner indicated in a letter dated 
in December 1999 that she had been treating the veteran at 
Tri-State Rural Health since June 1999.  According to C.P. 
the veteran reported an injury to his knee in basic training.  
She noted that examination revealed no specific joint 
instability.  Despite various treatments including Anaprox 
and steroid injections the veteran continued to complain of 
pain.  

A VA outpatient treatment report dated in April 2000 
indicated a diagnosis of chondromalacia patella by history.  

The RO received statements from the veteran's wife and sister 
in March 2001 that indicated a history of knee pain since 
basic training.  Both reported visiting the veteran during 
basic training and observing his knees to be swollen and 
painful.  They indicated that he has continued to suffer from 
knee pain since that time.  

The veteran was afforded a VA examination in March 2001.  He 
reported that his pain began during basic training.  He also 
reported a fluid build up.  According to the veteran, his 
pain has continued and progressively worsened.  He indicated 
that his left knee pain began in 1968 due to improper weight 
bearing.  

Physical examination revealed that the veteran ambulated with 
a bilateral antalgic gait.  The examiner noted that the 
veteran used a cane.  The veteran had good balance and 
coordination.  There was no asymmetry between the veteran's 
knees.  There was no objective evidence of effusion, erythema 
or warmth.  The examiner noted tenderness to palpation of the 
right knee over the pes anserinus insertion along the medial 
proximal tibia.  There was also medial joint line tenderness 
over the veteran's femoral condyle area and about his patella 
under both medial and lateral facets.  

The veteran had range of motion from 10 to 130 degrees with 
severe pain beyond 10 degrees on extension and patellofemoral 
pain beyond 130 degrees on flexion.  There was no crepitus 
felt on passive or active range of motion.  

X-rays of the veteran knees revealed well-maintained joint 
spaces, bilaterally without any destructive lytic lesions or 
signs of osteoarthritis.  

The examiner diagnosed the veteran with osteochondral defect 
in the medial femoral condyle, which the examiner noted as 
suspicious for osteochondritis dissecans lesion.  The 
examiner opined that it is at least as likely as not that the 
veteran's osteochondral defect developed while he was in 
basic training.  According to the examiner's assessment, 
development of the osteochondral defect during basic training 
would account for the pain and persistent synovitis with 
effusion that the veteran began experiencing at that time.  

The veteran was granted service connection for 
osteochondritis dissecans, right medial femoral condyle, 
evaluated as noncompensable in an RO rating decision dated in 
October 2001.

In March 2002 the RO received statements from the veteran's 
wife and brother, both of whom reported a history of knee 
pain dating back to the veteran's time in basic training.  
According to their statements, the veteran's brother took his 
wife to visit the veteran while he was in basic training.  
When they arrived they noticed the veteran's knee was swollen 
and painful.  They indicated that the veteran had continued 
to suffer from knee pain.  

Dr. R.M. issued a report of treatment dated in May 2002, 
which indicated tenderness at the right medial tibial 
plateau.  There was no erythema, swelling, clubbing, 
cyanosis, or edema.  There was positive crepitus, and the 
veteran had full range of motion of the right knee.  The 
veteran was diagnosed with right knee pain.  

The veteran and his wife presented for a Travel Board hearing 
before the undersigned acting Veterans Law Judge in December 
2002.  At that time, the veteran testified that he injured 
his right knee in service while participating in a tactical 
invasion course.  He testified that he initially discounted 
the popping he heard in his knee but that he reported to sick 
call the next day when he noticed swelling.  According to the 
veteran he was told that he had fluid on his knee, was given 
some aspirin and returned to duty.  He reported that he asked 
to be scheduled for an x-ray but was denied.  The veteran 
indicated that he suffered the same swelling on two or three 
different occasions.  He testified that he had never suffered 
any knee problems prior to service.  

In his testimony the veteran indicated that he had never been 
hospitalized for his right knee condition.  He stated that he 
was currently taking Cortisone and steroid shots to alleviate 
the pain.  He denied any injury to his right knee since 
service.  He reported that he did not seek treatment for his 
right knee after discharge until 1991.  According to the 
veteran, during that time he took over-the-counter 
medications to alleviate his pain.  

The veteran's wife continued to report visiting him during 
basic training and observing his swollen knee.  She indicated 
that he did not suffer from knee problems prior to service 
but that he has continued to suffer from such since injuring 
his knee in service.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC provided by the RO in September 2000 and October 
2001, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim, 
and the SSOC contained the new VCAA regulations.  More 
specifically, the October 2001 SSOC advised the veteran that 
the RO would obtain VA treatment records and any adequately 
described private treatment records on his behalf, if he so 
requested.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, the Board find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore further 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).



B.  Discussion

The veteran and his family contend that the veteran's current 
right knee disability was incurred in service.  More 
specifically, they report episodes of pain, swelling and 
fluid on his knee during basic training, which they allege 
have continued since discharge.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In the present case, the veteran's entrance examination 
report, dated in October 1966, indicated a history of 
swollen, painful joints and "trick" or locked knee.  The 
veteran presented in November 1966 with complaints of water 
on the knee.  Physical examination was negative and the 
veteran was returned to duty.  Service medical records are 
silent for any additional complaint, treatment or diagnosis 
of any right knee condition.  However, the veteran, his wife, 
his brother, and his sister all report recurrent right knee 
swelling and pain during basic training.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The veteran has complained of continuous pain, swelling, and 
instability since separation.  However, there is no 
indication he sought any medical treatment for such until 
1998, some 30 years later.  In September 1998 he was 
diagnosed with right degenerative joint disease; yet, the 
September 1998 x-rays did not reveal any degenerative 
changes.  In fact, the radiology reports indicated a "normal 
right knee."  Despite negative x-ray findings the veteran's 
diagnosis of degenerative joint disease was continued until 
May 1999.  

There is no indication that the veteran currently suffers 
from degenerative joint disease or pes anserinus bursitis of 
the right knee.  He has not been diagnosed with such since 
May 1999.  More specifically, examination reports since 
November 1999 have been silent for diagnoses of degenerative 
joint disease or pes anserinus bursitis, right knee.  
Additionally, x-rays taken in December 1999 were negative for 
any degenerative changes.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case, the Board finds that the preponderance 
of the evidence is against a finding that the veteran 
currently suffers from degenerative joint disease or pes 
anserinus bursitis, right knee.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

While the veteran and his family are certainly competent, as 
laypersons, to describe the veteran's symptoms of pain, 
swelling, and fluid build up on his knee, they lack the 
medical knowledge and training required to diagnose the 
veteran's with a right knee disorder, such as degenerative 
arthritis or pes anserinus bursitis.  See Espiritu, 2 Vet. 
App. at 494.  The Board notes that the veteran's and his 
wife's testimony before the undersigned was credible.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for degenerative joint disease and pes anserinus bursitis of 
the right knee, as the preponderance of the evidence is 
against a finding that he has such disabilities.  Without 
evidence of current degenerative joint disease and pes 
anserinus bursitis of the right knee, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Alternatively, the Board notes that although the veteran was 
diagnosed with degenerative joint disease from September 1998 
to April 1999, x-rays were negative for degenerative changes.  
In November 1999, the veteran was afforded an MRI, which 
revealed osteochondral defect, medial femoral condyle of the 
right knee.  At that time the diagnosis of the veteran's 
right knee condition was changed from degenerative joint 
disease to osteochondral defect, medial femoral condyle.  
According to the March 2001 VA examiner's assessment, the 
osteochondral defect developed in service and was initially 
manifested by pain, swelling and fluid on the knee, all of 
which the veteran and his family reported during basic 
training.  Service connection for osteochondritis dissecans, 
right medial femoral condyle was granted in an October 2001 
rating decision.  Therefore, the Board finds that the RO's 
October 2001 rating decision represented a complete grant of 
the benefit sought on appeal, i.e. service connection for a 
right knee disability, which is currently diagnosed as 
osteochondral defect, medial femoral condyle, evaluated as 0 
percent disabling.  




ORDER

Service connection for degenerative joint disease and pes 
anserinus bursitis, right knee is denied.  



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

